ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 13th day of October, 2006,
*154ORDERED, by the Court of Appeals of Maryland, that Christopher J. Llinas, be, and he is hereby, disbarred from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Christopher J. Llinas from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.